DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to LDPC framing and OFDM packing wherein payload bits are divided into LDPC codewords and adding shortening bits followed by mapping. A number of output bits are computed along with a shaping rate and an overhead percent based on the payload bits. OFDM symbols are calculated based on the output bits. LDPC codewords are calculated based on number of code bits per LDPC codeword, the code rate and the number of output bits. Shortening bits are calculated based on the number of output bits, a number of shortening bits per codeword and the number of codewords with additional shortening bits. Repetition bits are appended after the LDPC encoding based on the LDPC code rate matching a ratio between the amplitude bits and sign bits of a target QAM level. OFDM packing is done by adding the number of repetition bits after interleaving to fill the number of OFDM symbols including adding an additional OFDM symbol when the total coded bits does not fit into the number of OFDM symbols. These claims are classified in H03M13/1102.
II. Claims 18-20, drawn to processing circuitry configured to modify probabilities of constellation pointed to generate a more Gaussian distribution wherein the LDPC framing and OFDM packing uses systematic bits to generate QAM amplitudes along with parity bits with some parity bits used to increase the code rate, classified in H04L1/0042.

The inventions are independent or distinct, each from the other because:
Inventions Group I, drawn to LDPC framing and OFDM packing wherein payload bits are divided into LDPC codewords and adding shortening bits followed by mapping. A number of output bits are computed along with a shaping rate and an overhead percent based on the payload bits. OFDM symbols are calculated based on the output bits. LDPC codewords are calculated based on number of code bits per LDPC codeword, the code rate and the number of output bits. Shortening bits are calculated based on the number of output bits, a number of shortening bits per codeword and the number of codewords with additional shortening bits. Repetition bits are appended after the LDPC encoding based on the LDPC code rate matching a ratio between the amplitude bits and sign bits of a target QAM level. OFDM packing is done by adding the number of repetition bits after interleaving to fill the number of OFDM symbols including adding an additional OFDM symbol when the total coded bits does not fit into the number of OFDM symbols and Group II, drawn to processing circuitry configured to modify probabilities of constellation pointed to generate a more Gaussian distribution wherein the LDPC framing and OFDM packing uses systematic bits to generate QAM amplitudes along with parity bits with some parity bits used to increase the code rate are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claims of group II do not require payload bits are divided into LDPC codewords and adding shortening bits followed by mapping. A number of output bits are computed along with a shaping rate and an overhead percent based on the payload bits. OFDM symbols are calculated based on the output bits. LDPC codewords are calculated based on number of code bits per LDPC codeword, the code rate and the number of output bits. Shortening bits are calculated based on the number of output bits, a number of shortening bits per codeword and the number of codewords with additional shortening bits. Repetition bits are appended after the LDPC encoding based on the LDPC code rate matching a ratio between the amplitude bits and sign bits of a target QAM level. OFDM packing is done by adding the number of repetition bits after interleaving to fill the number of OFDM symbols including adding an additional OFDM symbol when the total coded bits does not fit into the number of OFDM symbols. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicants’ council on 9/1/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. No communication was established. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112

/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112